DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
      Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Examiner finds no figure within the specification which supports the language of claim1 in combination with that of claim 2.  Claim 1 appears to be drawn to Fig. 1 in which two second cuts 16 are shown to traverse a central cut (14) between two ends of the central cut.  Claim 2 requires one of the position to be at an end.  Examiner notes such is not shown in Fig. 1 and is not understood.  Cuts located at ends are shown in Figs. 2-4, which are not the same as Fig. 1.  Examiner has examined claims 2 and 3 in view of Fig. 1.

Claim 13 recites “wherein the second direction is substantially perpendicular to the first direction”.  Examiner does not understand what is being claimed as claim 13 does not appear to be consistent with claim 1 which appears to describe Applicant’s Fig. 1.

Claim 16 recites “wherein the cover member further has at least one third cut extending from at least one of the plurality of cuts along a third direction intersecting the second direction”.  Examiner does not understand what is being claimed as claim 16 does not appear to be consistent with claim 1 which appears to describe Applicant’s Fig. 1.

Claim 19 recites “wherein the cover member has four second cuts and four third cuts, and each third cut extends from an end of a respective second cut.”  Examiner does not 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 7 depend upon a cancelled claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 9, 12-14, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela et al. (US 2010/0243668 – hereinafter Castela) in view of Mukai et al. (US 2004/0112783 – hereinafter Mukai), Kruchoski et al. (US 2004/0026440 – hereinafter Kruchoski), and Yuzo Sakamoto (US 2004/0178211 – hereinafter Sakamoto).
Re Claims 1-4, 9, 12, 14, 20, 22, and 24-26:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; the plurality of walls including a top wall (21); a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, (see paragraph [0021]) the cover member (42) is made of a second material (see paragraphs [00031, 0034, and 0035]), and the second material is more flexible than the first material (see Figs. 1-3), the cover member (42) has a first cut (44) extending along a first direction (left to right), the first cut having a first end (far left side) in the first direction (left to right) and a second end (far right side) in the first direction (left to right) (see Figs. 1-3), but fails to teach the first cut has an extension in the first direction which is at least 70% of an extension of the stack of sheet products in the first direction, and the cover member further has a plurality of second cuts extending from the first cut along a 

Mukai teaches a first cut (2A) has an extension in a first direction which is at least 70% of an extension of the stack of sheet products in the first direction (see Figs. 1-24 and paragraphs [0042, 0043, and 0124]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Mukai to provide a design choice as known to one of ordinary skill in the art which would reduce the chances of tearing a tissue, and as suggested by Castela, the general opening may be of a number of different shapes (and sizes) as a shape changes the size also.

Kruchoski teaches a cover member further has a second cut (see t shape) extending from a first cut (32) along a second direction intersecting the first direction, the second cut extending from the first cut (32) at a first position (intermediate), the first position (intermediate) being located between a first end and a second end of the first cut (32) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Mukai and Kruchoski to provide a design choice as known to one of ordinary skill in the art.





Further Re Claim 13:
Castela teaches wherein the second direction is substantially perpendicular to the first direction (see Fig. 1).

Further Re Claim 21:


Further Re Claim 23:
Castela discloses wherein adjacent sheet products in the stack of sheet products are interfolded with each other (see paragraph [0015]).

Further Re Claim 27:
Castela discloses wherein the plurality of walls is made of cardboard (see paragraph [0021]).

Further Re Claim 28:
Castela discloses wherein the cover member is made of a plastic material (see paragraphs [0031, 0034]).

Further Re Claim 29Castela discloses wherein the stack of sheet products is received in the interior volume in a substantially uncompressed state (see Fig. 2).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai, Kruchoski, and Sakamoto and further in view of North et al. (5,415,320 – hereinafter North).
Re Claim  15:
Castela in view of Mukai, Kruchoski, and Sakamoto teaches the device of claim 1, but fails to teach wherein the width of an opening in a direction perpendicular to the longitudinal direction of the opening is at least 30% of a length of the opening in the longitudinal direction of the opening.

North teaches wherein the width of an opening in a direction perpendicular to the longitudinal direction of the opening is at least 30% of a length of the opening in the longitudinal direction of the opening (see col. 4 line 60 to col. 5 line 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai, Kruchoski, and Sakamoto with that of North to provide a design choice of a finite number of design choices as known within the art.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai, Kruchoski, and Sakamoto and further in view of Paul R. Tipping (5,219, 421 – hereinafter Tipping).
Re Claims 16-19:


Tipping teaches wherein a cover member further has at least one third cut (U shaped ends of 52 and 54) extending from at least one second cut (52, 54) along a third direction intersecting the second direction (see Fig. 2).  Re Claim 19: Tipping teaches wherein the cover member has four second cuts and four third cuts, and each third cut extends from an end of a respective second cut (Examiner notes cuts are defined as the points where the line intersect or change direction as similar to Applicant’s Fig. 3 – cut 52 is considered 2 cuts extending from 14 in opposite directions, and each end of 52 has another cut which is of a U shape, the total of 52 and 54 being four and corresponding U shapes).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai, Kruchoski, and Sakamoto with that of Tipping to provide a design choice as known within the art.

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai, Kruchoski, and Sakamoto and further in view of Bates et al. (3, 239,097 – hereinafter Bates).
Re Claim 30:


Bates teaches wherein a cover member (38, 40) has a thickness in the range of 60 um to 80 um (see claim 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai, Kruchoski, and Sakamoto with that of Bates to provide a design choice as known within the art for a selection of material for a particular use.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Ho et al. (US 6,672,475 – hereinafter Ho), and Kruchoski. 
Re Claims 31:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; the plurality of walls including a top wall (21) and two opposing side walls (22) which are connected to each other by the top wall (21); a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; the opening extending to the side walls so as to be present in the side walls (see paragraphs [0026-0027]); and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, 

Ho teaches a first cut (24) being formed in opposite side walls and the top wall (see Figs. 2 and 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Ho to provide a design choice as known to one of ordinary skill in the art.

Kruchoski teaches a cover member further has at least one second cut (see t shape) extending from a first cut (32) along a second direction intersecting a first direction (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Ho and Kruchoski to provide a design choice as known to one of ordinary skill in the art.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela et al. (US 2010/0243668 – hereinafter Castela) in view of Sarbo et al. (US 2003/0146231 – hereinafter Sarbo).
Re Claims 32:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, (see paragraph [0021]) the cover member (42) is made of a second material (see paragraphs [00031, 0034, and 0035]), and the second material is more flexible than the first material (see Figs. 1-3), the cover member (42) has a first cut (44) extending along a first direction (left to right) (see Figs. 1-3), the cover member (42) further has at least one second cut (see 1 arm of V shape at end of cut 44) extending from the first cut (44) along a second direction intersecting the first direction (see Fig. 1), and the cover member (42) further has at least one third cut (see other arm of V shape) extending from the at least one second cut in a third direction (both arms forming a v shape extending in opposite directions) intersection the second direction (see Fig. 1), but fails to teach the at least one third cut extending towards a center of the opening in a longitudinal direction of the opening.

Sarbo teaches at least one third cut (34) extending towards a center of the opening in a longitudinal direction of the opening (see Fig. 6).  Therefore, it would have been obvious .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651